                                                  UNITED STATES BANKRUPTCY COURT
                                                     NORTHERN DISTRICT OF OHIO

IN RE:                                                            )         CASE NO. 17-51636

CHRISTINA T. BEYNON                                               )         CHAPTER 7

      Debtor(s)                                                   )         BANKRUPTCY JUDGE: ALAN M. KOSCHIK


                                           TRUSTEE’S NOTICE OF PROPOSED ABANDONMENT

         Notice is given, in accordance with Rule 6007 of the Federal Rules of Bankruptcy Procedure and §554 of the United States Bankruptcy
Code, of the Trustee’s proposed abandonment of this property (the “Property”):

         Description of Property:                                          352 Greenwood Ave., Akron, Ohio
         Estimated Market Value                                            $94,850.00
         Source of Valuation:                                              Pursuant to debtor’s testimony
         Amount of Liens:                                                  $88,900.00
         Claimed Exemptions:                                               $136,925.00 (O.R.C. Section 2329.66(A)(1))

Your rights may be reduced, modified, or eliminated. You should read these papers carefully and discuss them with your attorney, if you
have one.

Please take notice that unless an objection or request for hearing on this proposed abandonment is filed, the Property will be deemed abandoned
according to law without further order of the Court or action by the Trustee.

If you object to the proposed abandonment, on or before January 18, 2019 you or your attorney must:

1.       File with the Court an objection at the following address:
                  Clerk of the United States Bankruptcy Court
                  455 U.S. Courthouse-Federal Building
                  2 South Main Street, Akron, Ohio 44308

If you mail your response to the Court for filing, you must mail it early enough so that the Court will receive it on or before the date stated above.

2.       Mail a copy of Your Objection to Each of the Following:
         Mortgagee(s):     Franklin American Mortgage, 501 Corporate Center Dr., Franklin, TN 37067-2659
                           PNC Bank, Attn: Bankruptcy, 249 5th Ave., Ste. 30, Pittsburgh, PA 15222-2707
         Trustee:          Harold A. Corzin, Chapter 7 Trustee, 304 N. Cleveland-Massillon Road, Akron, Ohio, 44333
         Office of the U. S. Trustee, HMM US Court House, 201 Superior Ave., Room 441, Cleveland, Ohio, 44114

You and/or your attorney must attend any hearing scheduled by the Court.

Dated: December 24, 2018                                          Respectfully submitted,

                                                                  /s/ Harold A. Corzin
                                                                  HAROLD A. CORZIN, TRUSTEE
                                                                  304 N. Cleveland-Massillon Road
                                                                  Akron, Ohio 44333
                                                                  (330) 670-0770 Voice
                                                                  (330) 670-0297 Facsimile
                                                                  hcorzin@csu-law.com




            17-51636-amk            Doc 54        FILED 12/22/18            ENTERED 12/22/18 16:35:18                    Page 1 of 2
I CERTIFY THAT ON December 24, 2018 copies of this Notice of Proposed Abandonment were served upon
Attorney for Debtor(s)
        Anthony DeGiralomo
        by Electronic Mail

Debtor(s)
        Christina T. Beynon
        177 N. Pershing Ave.
        Akron, Ohio 44313
        by Regular U.S. Mail

Mortgagee(s):

        Franklin American Mortgage, 501 Corporate Center Dr., Franklin, TN 37067-2659
        PNC Bank, Attn: Bankruptcy, 249 5th Ave., Ste. 30, Pittsburgh, PA 15222-2707
        by Regular U.S. Mail

The Office of the United States Trustee
by Electronic Mail
                                                                  /s/ Harold A. Corzin
                                                                  HAROLD A. CORZIN, TRUSTEE




           17-51636-amk           Doc 54   FILED 12/22/18         ENTERED 12/22/18 16:35:18          Page 2 of 2
